United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.D., Appellant
and
U.S. POSTAL SERIVCE, PROCESSING &
DISTRIBUTION CENTER, Richmond, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2419
Issued: June 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2008 appellant filed a timely appeal from a June 17, 2008 merit
decision of the Office of Workers’ Compensation Programs, denying her occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained an injury to her left forearm and right shoulder
due to factors of her federal employment.
FACTUAL HISTORY
On May 5, 2008 appellant, then a 26-year-old mail handler, filed an occupational disease
claim alleging that she sustained shooting pains in her left forearm and right shoulder due to
lifting and pushing during the course of her federal employment.

In a form dated May 2, 2008 listing emergency discharge instructions, a nurse
practitioner advised that appellant was unable to work from May 2 to 6, 2008. The nurse
provided her with aftercare instructions for the condition of radiculopathy.
By letter dated May 14, 2008, the Office requested additional factual and medical
information from appellant, including a comprehensive medical report from a physician
addressing how factors of her federal employment caused or contributed to a diagnosed
condition.
In a report dated May 7, 2008, a nurse practitioner found that appellant could resume
work in three days with restrictions on lifting, pushing and pulling until evaluated by an
orthopedist. In a physical therapy referral dated May 23, 2008, Dr. William K. Fleming, a
Board-certified orthopedic surgeon, diagnosed lumbar sprain and provided treatment
recommendations.
In a statement dated May 30, 2008, appellant related that her injury occurred on May 1,
2008 when she lifted mail from a bulk mail container. She lifted the tray of mail over her head
and felt a “sharp pain go down my left forearm to my left waist.” The next day the pain was
worse and appellant asked her supervisor if she could go to the emergency room. Appellant
initially believed that she had experienced a traumatic injury but then realized that she had
previously experienced similar pain.
By decision dated June 17, 2008, the Office denied the claim on the grounds that the
medical evidence was insufficient to establish that she sustained a diagnosed condition causally
related to factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;4 (2) a
1

5 U.S.C. §§ 8101-8193.

2

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Ellen L. Noble, 55 ECAB 530 (2004).

4

Michael R. Shaffer, 55 ECAB 386 (2004).

2

factual statement identifying employment factors alleged to have caused or contributed to
presence or occurrence of the disease or condition;5 and (3) medical evidence establishing
employment factors identified by the claimant were the proximate cause of the condition
which compensation is claimed or, stated differently, medical evidence establishing that
diagnosed condition is causally related to the employment factors identified by the claimant.6

the
the
for
the

The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.7 The
opinion of the physician must be based on a complete factual and medical background of the
claimant,8 must be one of reasonable medical certainty9 explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.10
ANALYSIS
Appellant attributed her radiculopathy condition to lifting and pushing mail in the course
of her federal employment. The Office accepted the occurrence of the claimed employment
factors. The issue therefore is whether the medical evidence establishes a causal relationship
between the claimed conditions and the identified employment factors.
Appellant submitted May 2 and 7, 2008 reports from a physician’s assistant. The reports
of a physician’s assistant, however, are entitled to no weight as a physician’s assistant is not a
“physician” as defined by section 8102(2) of the Act.11
In a physical therapy referral dated May 23, 2008, Dr. Fleming diagnosed lumbar sprain
and provided treatment recommendations. He did not, however, address causation or list any
findings on examination. Medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship.12
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between her claimed condition and her

5

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

6

Beverly A. Spencer, 55 ECAB 501 (2004).

7

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Judy C. Rogers, 54 ECAB 693 (2003).

11

See 5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551 (2002).

12

Conard Hightower, 54 ECAB 796 (2003).

3

employment.13 Appellant must submit a physician’s report in which the physician reviews those
factors of employment identified by her as causing his condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.14 Appellant failed to submit such evidence and therefore failed
to discharge her burden of proof.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury to her left
forearm and right shoulder due to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 17, 2008 is affirmed.
Issued: June 15, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

D.D., 57 ECAB 734 (2006); Patricia J. Glenn, 53 ECAB 159 (2001).

14

Robert Broome, 55 ECAB 339 (2004).

4

